 


110 HR 4574 IH: To amend the Internal Revenue Code of 1986 to provide a shorter recovery period for the depreciation of certain systems installed in nonresidential real property or residential rental property.
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4574 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Ms. Bean (for herself and Mr. Hoekstra) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a shorter recovery period for the depreciation of certain systems installed in nonresidential real property or residential rental property. 
 
 
1.Recovery period for depreciation of certain systems installed in nonresidential and residential rental buildings 
(a)20-year recovery period for highly efficient HVAC&R equipmentSubparagraph (F) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to 20-year property) is amended to read as follows: 
 
(F)20-year propertyThe term 20-year property means— 
(i)initial clearing and grading land improvements with respect to any electric utility transmission and distribution plant, and  
(ii)any property— 
(I)which is part of a heating, ventilation, air conditioning, or commercial refrigeration system,  
(II)which exceeds by at least 10 percent the applicable minimum performance standard for such system or component under the National Appliance Energy Conservation Act of 1987, the Energy Policy Act of 2005, or the American Society of Heating, Refrigerating and Air-conditioning Engineers Standard 90.1,  
(III)which is installed on or in a building which is nonresidential real property or residential rental property,  
(IV)the original use of which commences with the taxpayer (the owner or lessor in the case of residential rental property), and  
(V)which is placed in service before January 1, 2012.   
(b)25-year recovery periodSection 168(e)(3) of such Code is further amended by inserting after subparagraph (F) the following new subparagraph: 
 
(G)25-year propertyThe term 25-year property means any property— 
(i)which is part of a heating, ventilation, air conditioning, or commercial refrigeration system,  
(ii)which is not described in subparagraph (F),  
(iii)which is installed on or in a building which is nonresidential real property or residential rental property,  
(iv)the original use of which commences with the taxpayer (the owner or lessor in the case of residential rental property), and  
(v)which is placed in service before January 1, 2012. .  
(c)Conforming amendments 
(1)The table contained in section 168(c) of such Code is amended by inserting after the item relating to 20-year property the following new item: 
 
 
 
 
25-year property25 years  .  
(2)The table contained in section 467(e)(3)(A) of such Code is amended by inserting after the item relating to residential rental property and nonresidential real property the following new item: 
 
 
 
 
25-year property25 years  .  
(d)Requirement To use straight line methodParagraph (3) of section 168(b) of such Code (relating to property to which straight line method applies) is amended by redesignating subparagraphs (F), (G), and (H) as subparagraphs (G), (H), and (I), respectively, and by inserting after subparagraph (E) the following new subparagraph: 
 
(F)Property described in subsection (e)(3)(F)(ii) and subsection (e)(3)(G). .  
(e)Alternative systemThe table contained in section 168(g)(3)(B) of such Code is amended by striking the items relating to subparagraph (F) and inserting the following new items: 
 
 
 
 
(F)(i)20 
 (F)(ii)20 
 (G)25 .  
(f)Effective DateThe amendments made by this section shall apply to property placed in service after December 31, 2007.  
 
